[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On October 4, 1990 the Administrator of the Unemployment Compensation Department ruled that the claimant, Melvin Tyson, was ineligible for unemployment benefits. The claimant appealed the Administrator's decision on October 9, 1990. A hearing was held before Appeals Referee Amy Stillman Ruling on October 29, 1990 and November 28, 1990. Said referee affirmed the Administrator's ruling by a decision issued December 28, 1990. The claimant appealed the Referee's decision to the Board of Review on January 3, 1991. The Board of Review issued its decision on February 14, 1991, in which it affirmed the referee's decision and dismissed the appeal. The claimant has appealed that decision to this court.
The court has heard argument, studied the transcript of the hearing before the appeals referee, and reviewed the decisions of the referee and Board of Review. It finds that the conclusion reached by the referee and adopted by the Board of Review is supported by the record. It further finds that the decision is consistent with the provisions of the Connecticut Unemployment Act.
Accordingly, the claimant's appeal is dismissed.
FRANCES ALLEN SENIOR JUDGE